UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: January 18, 2012 Multimedia Games Holding Company, Inc. (Exact name of Registrant as Specified in its Charter) 000-28318 (Commission File Number) Texas 74-2611034 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 206 Wild Basin Road South, Bldg. B, Suite 400, Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (512)334-7500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On January 18, 2012, Multimedia Games Holding Company, Inc. (the "Company") announced that its subsidiary, Multimedia Games, Inc., has entered into an agreement with the Chickasaw Nation to extend a portion of its unit placements on a revenue share basis.A copy of the press release announcing the agreement is attached hereto as Exhibit 99.1. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press Release, dated January 18, 2012* * furnished herewith -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MULTIMEDIA GAMES HOLDING COMPANY, INC. Dated: January 18, 2012 By: /s/ Jerome R. Smith Jerome R. Smith Senior Vice President, General Counsel and Corporate Secretary -3- EXHIBIT INDEX Exhibit Number Description Press Release, dated January 18, 2012* * furnished herewith -4-
